DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 02/20/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010103938.1 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Pub. No.: US 2017/0102801).
Consider claim1, Ko discloses a driving circuit (paragraph [0018], Fig. 3, shift register circuit 100), comprising multilevel cascading driving sub-circuits (paragraph [0018], Fig. 3, N-stage shift register circuit 100), wherein an Nth level driving sub-circuit comprises:
a pull-up potential generating unit used to generate a pull-up potential signal (paragraph [0018], Fig. 3, pull-up unit 120);
a driving signal generating unit connected to an output terminal of the pull-up potential generating unit (paragraph [0018], Fig. 3, driving unit 110), which is used to separately output a display driving signal and touch driving signals according to the pull-up potential signal in a different timing (paragraph [0017], Fig. 2, touch-enable signal TP_EN, output by the timing controller, may be a signal configured to be enabled by touching, a signal to suspend the display output, a signal to activate touch scanning);
a pull-down potential generating unit used to generate a pull-down potential signal (paragraphs [0018], [0022], Fig. 3, pull-down control unit 141); and
a driving signal pull-down unit connected to an output terminal of the pull-down potential generating unit and an output terminal of the driving signal generating unit (paragraphs [0018], [0022], Fig. 3, pull-down unit 143), which is used to control the driving signal pull-down unit according to the pull-down potential signal to pull down a potential of the display driving signal and a potential of the touch driving signals (paragraph [0022], Fig. 3, transistor 143 is turned on to pull down the voltage level of the output end G).
Ko does not specifically disclose current embodiment fingerprint driving signal. 
Ko discloses in another embodiment a fingerprint-recognizing display apparatus (paragraph [0041]). 
Therefore, in order to provide several integration options for which the shift register circuit may be applied, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ko in including a fingerprint driving signal, see teaching found in Ko, paragraph [0041].
Consider claim 19, Ko discloses a display panel, comprising the driving circuit as claimed in claim 1 (paragraph [0017], Fig. 2, display panel 710).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Dai (Pub. No.: US 2017/0124969).
Consider claim 2, Ko does not specifically disclose wherein the Nth level driving sub-circuit comprises an anti-backflow protection unit, an input terminal of the anti-backflow protection unit is connected to the output terminal of the pull-up potential generating unit, an output terminal of the anti-backflow protection unit is connected to an input terminal of the driving signal generating unit, and a control terminal of the anti-backflow protection unit is connected to a constant high potential signal.
Dai discloses wherein the Nth level driving sub-circuit comprises an anti-backflow protection unit (paragraph [0029], Fig. 2, seventh controllable switch T7), an input terminal of the anti-backflow protection unit is connected to the output terminal of the pull-up potential generating unit (paragraph [0029], Fig. 2, an input terminal of the seventh controllable switch T7 is connected to the output terminal of the first controllable switch T1), an output terminal of the anti-backflow protection unit is connected to an input terminal of the driving signal generating unit (paragraph [0029], Fig. 2, an output terminal of the seventh controllable switch T7 is connected to a control terminal of the tenth controllable switch T10), and a control terminal of the anti-backflow protection unit is connected to a constant high potential signal (paragraph [0029], Fig. 2, a control terminal of the seventh controllable switch T7 is connected to the open electrical potential terminal VGH).
Therefore, in order to conducted to pull down the control terminal of the tenth controllable switch T10 to a low electrical level signal and stop, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dai wherein the Nth level driving sub-circuit comprises an anti-backflow protection unit, an input terminal of the anti-backflow protection unit is connected to the output terminal of the pull-up potential generating unit, an output terminal of the anti-backflow protection unit is connected to an input terminal of the driving signal generating unit, and a control terminal of the anti-backflow protection unit is connected to a constant high potential signal, see teaching found in Dai, paragraph [0036].
Consider claim 3, the combination of Ko and Dai discloses wherein the Nth level driving sub-circuit comprises a pull-down unit (paragraphs [0018], [0022], Fig. 3, transistor 142), an input terminal of the pull-down unit is connected to a constant low potential signal (paragraph [0022], Fig. 3, second end of the transistor 142 is electrically connected to the voltage source VSS), an output terminal of the pull-down unit is connected to the output terminal of the pull-up potential generating unit (paragraph [0022], Fig. 3, first end of the transistor 142 is electrically connected to the driving node Q), and a control terminal of the pull-down unit is connected to the output terminal of the pull-down potential generating unit (paragraph [0022], Fig. 3, gate end of the transistor 142 is electrically connected to the first end of the transistor 141).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ko and Dai in view of Choi et al. (Pub. No.: US 2017/0345516).
Consider claim 4, the combination of Ko and Dai does not specifically disclose wherein the Nth level driving sub-circuit comprises a reset unit, a system reset signal is connected to an input terminal of the reset unit and a control terminal of the reset unit, and an output terminal of the reset unit is connected to the output terminal of the pull-down potential generating unit.
Choi discloses wherein the Nth level driving sub-circuit comprises a reset unit (paragraph [0058], Fig. 4, transistor T4), a system reset signal is connected to an input terminal of the reset unit and a control terminal of the reset unit (paragraph [0058], Fig. 4, a drain and a gate of the fourth thin film transistor T4 are connected with the first signal input terminal DC1), and an output terminal of the reset unit is connected to the output terminal of the pull-down potential generating unit (paragraph [0058], Fig. 4, a source thereof is connected with the first pull-down control node PD1).
Therefore, in order to provide that the first pull-down control node PD1 is maintained at the high level, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Choi wherein the Nth level driving sub-circuit comprises a reset unit, a system reset signal is connected to an input terminal of the reset unit and a control terminal of the reset unit, and an output terminal of the reset unit is connected to the output terminal of the pull-down potential generating unit, see teaching found in Choi, paragraph [0059].
Consider claims 5, 6, the combination of Ko, Dai and Choi discloses wherein the Nth level driving sub-circuit comprises a system setting unit (paragraph [0021], Fig. 3, pull-down unit 130 including transistor 131), a system setting signal is connected to a control terminal of the system setting unit (paragraph [0021], Fig. 3, the gate end of the transistor 131 is configured to receive the control signal BC2), an input terminal of the system setting unit is connected to the constant low potential signal (paragraph [0021], Fig. 3, second end of the transistor 131 is electrically connected to a constant voltage source VSS), and an output terminal of the system setting unit is connected to the output terminal of the driving signal generating unit (paragraph [0021], Fig. 3, first end of the transistor 131 of the pull-down unit 130 is electrically connected to the output end G).
Consider claim 7, the combination of Ko and Choi does not specifically disclose wherein the Nth level driving sub-circuit further comprises a reverse scanning control unit, and the reverse scanning control unit is connected to the constant low potential signal, the pull-up potential generating unit, and the pull-down potential generating unit.
Dai discloses wherein the Nth level driving sub-circuit further comprises a reverse scanning control unit (paragraph [0028], Fig. 2, pull-down maintain module 200 including a fourth controllable switch T4 is connected to the reverse scanning control potential D2U), and the reverse scanning control unit is connected to the constant low potential signal, the pull-up potential generating unit, and the pull-down potential generating unit (paragraph [0028], Fig. 2, pull-down maintain module 200 including a fifth controllable switch T5 connected to a control terminal of the sixth controllable switch T6, an output terminal of the sixth controllable switch T6 is connected to the output terminal of the first controllable switch and an input terminal of the sixth controllable switch T6 is connected to a close electrical potential terminal VGL).
Therefore, in order to allow for reverse scanning, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Dai wherein the Nth level driving sub-circuit further comprises a reverse scanning control unit, and the reverse scanning control unit is connected to the constant low potential signal, the pull-up potential generating unit, and the pull-down potential generating unit.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of He et al. (Pub. No.: US 2020/0226341).
Consider claim 20, Ko does not specifically disclose wherein the display panel comprises fingerprint recognition circuits integrated in the display panel, and a control terminal of the fingerprint recognition circuits is connected to an output terminal of the driving circuit to connect to the fingerprint driving signals.
He discloses wherein the display panel comprises fingerprint recognition circuits integrated in the display panel, and a control terminal of the fingerprint recognition circuits is connected to an output terminal of the driving circuit to connect to the fingerprint driving signals (paragraph [0068], Fig. 4, driving circuit 700 configured to drive the photosensitive units 300 of the display panel to output a detection signal, and a fingerprint recognition circuit 800 configured to receive the detection signal and perform fingerprint recognition).
Therefore, in order to more effectively drive the fingerprint recognition circuit, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by He wherein the display panel comprises fingerprint recognition circuits integrated in the display panel, and a control terminal of the fingerprint recognition circuits is connected to an output terminal of the driving circuit to connect to the fingerprint driving signals.

Allowable Subject Matter
Claims 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-18 are objected to due to their dependency on claim 8
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of reference fails to disclose all the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627